141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kenneth Lee DERRING, Appellant,v.R.D. BAILEY, Lieutenant, Maximum Security Unit, ArkansasDepartment of Correction, Appellee.
No. 97-4346.
United States Court of Appeals, Eighth Circuit.
Submitted March 3, 1998.Filed March 5, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
[UNPUBLISHED]
PER CURIAM.


1
Arkansas inmate Kenneth Lee Derring appeals the district court's1 order dismissing, without prejudice, his 42 U.S.C. § 1983 action.  Having carefully reviewed the record, we conclude the district court's decision was correct.  See Prison Litigation Reform Act of 1995, Pub.L. No. 104-134, § 803(d), 110 Stat. 1321-66, 1321-71 (1996) (codified at 42 U.S.C.A. § 1997e(a) (West Supp.1997)) ("No action shall be brought with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner ... until such administrative remedies as are available are exhausted").  Accordingly, we affirm.  See 8th Cir.  R. 47A(a).



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas